Citation Nr: 1817001	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right arm.  

2.  Entitlement to service connection for arthritis of the left arm.  

3.  Entitlement to service connection for arthritis of the left leg. 

4.  Entitlement to service connection for right hip strain, claimed as hip pain. 

5.  Entitlement to service connection for left hip degenerative joint disease, claimed as left hip pain. 

6.  Entitlement to service connection for right hand carpal tunnel syndrome. 

7.  Entitlement to service connection for left hand carpal tunnel syndrome. 

8.  Entitlement to service connection for right thigh numbness.  

9.  Entitlement to service connection for left thigh numbness.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran testified in a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

Most recently, in July 2016, the Board remanded the appeal for further development.  Unfortunately, as discussed below, another remand is necessary to evaluate the claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In July 2016, the Board remanded the above claims for VA examinations.  While such examinations were obtained, the Board finds they did not comply with the  remand instructions.  Therefore, while the Board sincerely regrets the delay, a remand is necessary to fully comply with the July 2016 Board remand instructions.  

Regarding the Veteran's claim of service connection for bilateral arm arthritis, an examination was obtained in October 2016, in which the examiner found the Veteran's current left shoulder arthritis was not related to service, explaining service treatment records were negative for any complaints or findings.  However, the July 2016 Board remand specifically noted and outlined his complaints and treatment of shoulder pain in service.  Additionally, the October 2016 VA examiner found his current diagnosis of bilateral wrist arthritis was not related to service, noting his wrists were diagnosed with arthritis 20 years after service and service treatment records were silent for a wrist condition.  However, the examiner failed to discuss the Veteran's duties in service as specified in the July 2016 Board remand.  Specifically, how he was a member in the 82nd airborne division, a machine gunner, a fire team leader, and an instructor in military mountaineering, military skiing, over snow mobility, snow shoeing, glacier training, and inland waterways navigation.  He was also a boxer and offensive coordinator for the tackle football club.  Therefore, the Board finds remand is necessary to obtain new VA medical opinions.  

For the Veteran's claim of arthritis of the left leg, an examination was obtained in October 2016, in which the examiner opined that the Veteran's current left knee arthritis was less likely as not incurred in or as a result of disease or injury sustained during service.  The examiner explained that service treatment records were negative for any complaints or findings referable to any injuries of the left knee.  However, the July 2016 Board remand notes service treatment records revealed numerous complaints of left knee pain and treatment.  Therefore, the Board finds a VA medical opinion is necessary to determine the etiology of his left leg arthritis.    

For the Veteran's claim of a right hip strain, the July 2016 Board remand indicated an August 2009 VA examiner diagnosed the Veteran with right hip strain and a new examination was required to determine the nature, extent, onset, and etiology of his currently diagnosed condition.  Pursant to the remand instructions, the Veteran was afforded a VA examination in October 2016, in which the examiner found no opinon could be rendered since the Veteran did not have a diagnosis of a right hip strain and VA medical records were silent for a diagnosed right hip condition.  This finding is contradictory to the facts outlined in the July 2016 Board remand.  Moreover, the October 2016 VA examiner noted the Veteran had bilateral osteoarthritis of the hips.  Therefore, a new VA examination is necessary to assertion the nature and etiology of the Veteran's right hip disability.  

For the Veteran's claim of degenerative joint disease of the left hip, pursuant to the July 2016 Board remand, an October 2016 VA examination was obtained, in which the examiner found the Veteran's current left hip disability was not related to service, explaining that no nexus could be made due to the time that had lapsed between service and objective evidence of symptoms and diagnosis of left hip condition.  However, as this opinion does not take into consideration the Veteran's in-service occupations, the Board finds this opinion inadequate.  Moreover, the examiner further opined that the Veteran's current left hip disability was not caused by, due to, or aggravated by his service-connected disabilities, to include his right knee disability.  The examiner explained there was no evidence that the right knee condition caused the Veteran's left hip arthritis, or that the left hip condition was aggravated by right knee condition.  Instead, the most significant etiology of osteoarthritis was that it was part of the natural aging process.  "[The] Veteran had a physical [sic] job in service, and continued to have a physcial [sic] job after service, in law enforcement.  His osteoarthritis was not diagnosed until 2001, and his medical records do not support continuity of symptomatology."  However, as the July 2016 Board remand highlights a May 2002 VA treatment record that notes the Veteran had left hip pain and had been having hip problems for a long time.  Therefore, the Board finds the October 2016 VA examination to be inadequate and a VA medical opinion is necessary to determine the etiology of his degenerative joint disease of the left hip.  

For the Veteran's claim of bilateral carpal tunnel syndrome, the July 2016 Board remand notes service treatment records reflect numerous complaints related to his hands.  The Veteran was afforded a VA examination in October 2016, in which the examiner found it was less likely as not that the Veteran's currently diagnosed bilateral carpal tunnel was incurred in or a result of service.  However, the examiner found service treatment records were silent for any carpal tunnel syndrome and failed to discuss the impact/significance of the Veteran's numerous in-service hand related complaints.  Therefore, the Board finds a VA medical opinion is necessary. 

Finally, for the Veteran's claim of bilateral thigh numbness, the July 2016 Board remand notes the Veteran complained of a pulled left thigh muscle and muscle spasms in the posterior thigh during service.  He was also afforded a VA examination in August 2009, in which he was diagnosed with bilateral meralgia paresthetica.  Pursuant to the July 2016 remand, the Veteran was afforded an examination in October 2016, in which the examiner found the Veteran did not have a diagnosis of meralgia paresthetica so an opinion could not be made.  Additionally, the Veteran had symptoms of numbness that extend far beyond the innervation of the lateral femoral cutaneous nerve, including to his ankle.  "The lateral femoral cutaneous nerve innervates only the skin of the lateral thigh."  Also, the Veteran's service treatment records were silent for this pattern of numbness.  As the October 2016 VA examiner did not discuss the difference in diagnoses between this examination and the August 2009 examination, the fact that the Veteran complained of a pulled muscle and muscle spasms in service, or his in-service duties as indicated in the July 2016 Board remand, the Board finds another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record all VA treatment records since October 2016.  

2.  The AOJ should obtain a VA medical opinion to determine the etiology of his claimed bilateral arm arthritis.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bilateral arm arthritis, to include bilateral degenerative joint disease of the wrists and degenerative joint disease of the left shoulder, was incurred in or as a result of a disease or injury sustained during active duty service.  

The examiner should specifically discuss the Veteran's in-service shoulder complaints and treatment as well as his duties during service as described above.  Please also see the 2016 Remand, at page 19, for a recitation of in-service treatment.

3.  The AOJ should also obtain a VA medical opinion to determine the etiology of his claimed left leg arthritis.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed degenerative joint disease of the left knee was incurred in or as a result of a disease or injury sustained during active duty service.  

The examiner should specifically discuss the Veteran's in-service left knee complaints and treatment as well as his duties during service as described above.  Please also see the 2016 Remand, at page 22, for a recitation of in-service treatment.

4.  And schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed right hip condition.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

The examiner shall first identify any current right hip disability, then address whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed right hip disability was incurred in or as a result of a disease or injury sustained during active duty service; or proximately caused by, due to, or aggravated by (made chronically worse) service-connected disabilities, including his right knee disability.  

The examiner should specifically discuss the Veteran's duties during service as described above.  

5.  The AOJ should also obtain a VA medical opinion to determine the etiology of his claimed degenerative joint disease of the left hip.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed degenerative joint disease of the left hip was incurred in or as a result of a disease or injury sustained during active duty service; or proximately caused by, due to, or aggravated by (made chronically worse) service-connected disabilities, including his right knee disability.  

The examiner should specifically discuss the Veteran's duties during service and a May 2002 VA treatment record noting the Veteran had left hip pain and had been having hip problems for a long time.  

6.  The AOJ should also obtain a VA medical opinion to determine the etiology of his claimed bilateral carpal tunnel syndrome.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

The examiner shall address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bilateral carpal tunnel syndrome was incurred in or as a result of a disease or injury sustained during active duty service.  

The examiner should specifically discuss the Veteran's in-service hand complaints and treatment as well as his duties during service as described above.  


7.  And schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed bilateral thigh numbness.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

The examiner shall first identify the Veteran's current bilateral thigh disability, then address whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed bilateral thigh disability was incurred in or as a result of a disease or injury sustained during active duty service.  

The examiner should specifically discuss the Veteran's in-service thigh complaints and treatment as well as his duties during service as described above.  Please also see the 2016 Remand, at page 25, for a recitation of in-service treatment.

8.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




